The opinion of the court was pronounced by
Mattocks, J.
— It appears that the plaintiff and two others were duly appointed, by a vote of the district, “ a committee to finish and repair the school-house.” — That after the appointment, the committee distributed the job among themselves — each furnishing a separate portion of the materials, and performing each a separate portion of the labor, and making distinct and several charges against the district. — That there was no joint interest in the labor or- materials, in all or any two of the committee. And for the work and labor, and for the materials by him furnished, the plaintiff brought this suit. And upon these facts, the county court decided that the other committee men should have been joined ; and that this plaintiff alone-was not entitled to recover. And the question is, whether that decision was correct.
It is a general principle, that all actions on contracts, whether by parol or under seal, must be brought in the name of the party who has the legal interest; and upon a bond reciting that the obligor had received forty pounds for the use of C and D, equally to be divided, it was held that C and D might maintain separate actions; and in covenant, where the legal interest and cause of action is several, each may sue separately for his particular damage, although the words of the covenant are joint only; and if a contract is made with several, whether under seal or by paiol, if their legal interest be joint, they must all join. — 1 Chitty, p. 3, 4, 5. This shows that the rule is so powerful, that forms in many instances give way in favor of the party or parties who have the legal interest: and the suit *80must be in favor of one or more, as the interest is joint or J several. And why should not this be the criterion ? Why should one person sue alone for a debt that belongs equally to others; or several sue for that which belongs to one alone ? In either case, other suits might be required to place the damages recovered in the hands of those to whom they belong.
From this view of the law, it would seem that the plaintiff alone could sustain this suit, and that the other committee need not, and indeed probably could not, join.
But it has been argued that the duties of the committee were joint, and so must be ihe liability of the district.
These duties may, in some sense, be considered joint; or rather, not several. The committee were appointed by the district to finish and repair the school-house ; that is, to cause it to be done. This was a public trust, or power; and as such, can be executed by a majority — although under private power in general all must act. Suppose two of the three had employed several persons, not of the committee, to perform parts of the repairing, or to furnish materials, could there be a question that their claims would have been several, and would have been against the district, in the absence of any special contract to the contrary ? But instead of doing so, they parcelled out the job among themselves, each two agreeing that the third should have such a portion. The house was finished and repaired under this distribution — each one acting for himself in doing it. And what legal objection could there be to this, as the services to be performed are in their nature divisible ? It is not a general question of policy, like guardians Contracting with their wards, or administrators bidding in property at their own sales, that we are called upon to decide, but merely the legal effect of this transaction — it having been made in good faith, as we are bound to presume — the case intimating nothing to the contrary. Indeed, if the committee all contributed personally a portion of labor and materials, which by the vote they had a right to do, they must have kept separate accounts ; and the district for whose benefit the expenditures were made, should have been, as they were, charged in the account'. We do not perceive why this is not like the common cases of se*81lectmen and bank directors, a majority of whom, have the general power to act, but individuals among them perform particular services, as going to other towns, or to cities, on business that requires but one; and each has a separate account, for business done under the direction of the board. In these cases, it never was supposed that their claims were joint.
According to the views we have of the case, it is not necessary to decide whether the parol evidence offered of the allowance of the separate account of the committee by the district, ought to have been received or not, as the plaintiff was entitled to recover without such evidence.
The judgment of the county court is reversed.